LATTIMORE, J.
Conviction for murder; punishment, fifteen years in the penitentiary.
There are no bills of, exception or complaints of procedure in any way. The state made out a rase of murder. Appellant defended on the ground of insanity, 'but, as we understand the .record, most of his witnesses declined to go any further than to testify that appellant was of a low order of mentality. The court submitted the law governing such issue in a manner acceptable to the appellant. The jury had support in the testimony for their conclusion of guilt. No ground appears for our holding them to have exceeded their province in . declining to acquit on the ground of insanity.
The judgment will be affirmed.